DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 11/08/2021. 
The application contains 1, 4-6, 8, 11-13, 15, 18, 19 and 21-29 claims, the claims have been examined. Claims 2-3, 7, 9-10, 14, 16-17 and 20 have been canceled and claims 21-29 are newly added claims. 
Previous rejection under 35 USC § 103 has been withdrawn as a result of the claim amendment. 
This action is made Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8, 11-13, 15, 18, 19 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 1 recites a “Method” comprising steps that may be performed manually and/or mentally.  The claim appears to be mental process with use of an aid (prong 1). The overall process presented on the claim is the user obtains text in proportional font, determines that the text is programming code, 

Limitations under prong 1:
The specific limitations of “determining.. comprise coding text” (looking and seeing the font – mental process) and “selecting” (decides to change a font - mental process with use of an aid) appear to be nothing more than mental process with use of an aid.

Limitations under prong 2:
The limitations of “obtaining a text… proportional font” “display text… monospaced font” are insignificant extra-solution activity to the judicial exception (prong 2), as mere data gathering  (See MPEP 2106.05(g)), 

Step 2B – not significant more.
Thus, the recited “Method” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited method is non-statutory subject matter.

Claim 4: copying or pasting text (copying from one place to the other) merely further embellish the abstract idea as related to the generic computer element used to perform the abstract idea. The 

Claim 5-6: determining a font style or category further describes the abstract idea previously identified in the independent claims and is adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.05(g). The claims do not add anything beyond the abstract idea. 

Claim 21: the text selected from “programming language commands and data logs” further describes the abstract idea previously identified in the independent claims and is adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.05(g). The claims do not add anything beyond the abstract idea. 

Claim 22: counting a number of columns in the text composition further describes the abstract idea previously identified in the independent claims. The claims do not add anything beyond the abstract idea.

Claim 23: counting a number of rows in the text composition further describes the abstract idea previously identified in the independent claims. The claims do not add anything beyond the abstract idea.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 8 recites a “System” comprising steps that may be performed manually and/or mentally.  The claim appears to be mental process with use of an aid (prong 1). The overall process presented on the claim is the user obtains text in proportional font, determines that the text is programming code, selects (or changes) a monospace font instead using the proportional font, and display the text in monospace font. See the specification in par. 19, It states that these steps could be done manually.

Limitations under prong 1:
The specific limitations of “determining.. comprise coding text” (looking and seeing the font – mental process) and “selecting” (decides to change a font - mental process with use of an aid) appear to be nothing more than mental process with use of an aid.

Limitations under prong 2:
The limitations of “obtaining a text… proportional font” “display text… monospaced font” are insignificant extra-solution activity to the judicial exception (prong 2), as mere data gathering  (See MPEP 2106.05(g)), 

Step 2B – not significant more.
Thus, the recited “System” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited system is non-statutory subject matter.

Claim 11: copying or pasting text (copying from one place to the other) merely further embellish the abstract idea as related to the generic computer element used to perform the abstract idea. The abstract idea is neither integrated into a practical application nor amounts to significantly more than the abstract idea. Therefore, the claim is not patent eligible. 

Claim 12-13: determining a font style or category further describes the abstract idea previously identified in the independent claims and is adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.05(g). The claims do not add anything beyond the abstract idea. 

Claim 24: the text selected from “programming language commands and data logs” further describes the abstract idea previously identified in the independent claims and is adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.05(g). The claims do not add anything beyond the abstract idea. 

Claim 25: counting a number of columns in the text composition further describes the abstract idea previously identified in the independent claims. The claims do not add anything beyond the abstract idea.

Claim 26: counting a number of rows in the text composition further describes the abstract idea previously identified in the independent claims. The claims do not add anything beyond the abstract idea.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an 

Claim 15 recites “instructions stored in a medium” comprising steps that may be performed manually and/or mentally.  The claim appears to be mental process with use of an aid (prong 1). The overall process presented on the claim is the user obtains text in proportional font, determines that the text is programming code, selects (or changes) a monospace font instead using the proportional font, and display the text in monospace font. See the specification in par. 19, It states that these steps could be done manually.

Limitations under prong 1:
The specific limitations of “determining.. comprise coding text” (looking and seeing the font – mental process) and “selecting” (decides to change a font - mental process with use of an aid) appear to be nothing more than mental process with use of an aid.

Limitations under prong 2:
The limitations of “obtaining a text… proportional font” “display text… monospaced font” are insignificant extra-solution activity to the judicial exception (prong 2), as mere data gathering  (See MPEP 2106.05(g)), 

Step 2B – not significant more.
Thus, the recited “instructions stored in a medium” are an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or 
Accordingly, the recited “instructions stored in a medium” are non-statutory subject matter.

Claim 18: copying or pasting text (copying from one place to the other) merely further embellish the abstract idea as related to the generic computer element used to perform the abstract idea. The abstract idea is neither integrated into a practical application nor amounts to significantly more than the abstract idea. Therefore, the claim is not patent eligible. 

Claim 19: determining a font style or category further describes the abstract idea previously identified in the independent claims and is adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.05(g). The claims do not add anything beyond the abstract idea. 

Claim 27: the text selected from “programming language commands and data logs” further describes the abstract idea previously identified in the independent claims and is adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.05(g). The claims do not add anything beyond the abstract idea. 

Claim 28: counting a number of columns in the text composition further describes the abstract idea previously identified in the independent claims. The claims do not add anything beyond the abstract idea.

Claim 29: counting a number of rows in the text composition further describes the abstract idea previously identified in the independent claims. The claims do not add anything beyond the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, 13, 15, 19, 21, 24 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadia et al. (US 20210103632), in view of Johnson (US 20200175093) and further in view of (https://softwareengineering.stackexchange.com/) “Simple method for reliably detecting code in text?” published 06/28/2011 and as available 12/24/2016 (hereinafter Stackexchange)

In regards to claims (1, 8 and 15), Kadia teaches a computer-implemented method comprising: obtaining a text composition having a font  (see para 38, 88: obtains the text from document with a first font); determining that the text composition comprises a first type text (content); automatically (see fig 9 and at least para 40, 70, 88: identifying a category of the content and selecting a second font); 
Although Kadia doesn’t not specifically teach transmitting, in response to the automatically selecting the monospaced font, a command to display the text composition in the different font.
Kadia teaches providing the fonts for user selection to be applied to the document (see para 40, 142).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Kadia and apply and display one of the suggested font to the content, since it would have been the expected result after any selection of the provided suggested fonts.
Kadia teaches having a first font; selecting, in response to the determining, a different font. However, Kadia doesn’t specifically teach but doesn’t specifically teach having a proportional font; selecting, in response to the determining, a monospaced font.
Johnson teaches having a proportional font; selecting, in response to the determining, a monospaced font (see para 23; entry text using proportional font and programmers writing tables and programming code using monospaced font instead of proportional).
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to combine the teachings of Johnson with the Font system taught by Kadia as to when the system determines the proportional font on a programming context providing a monospaced font, since it would have been provided predictable results and it would have improve the process to facilitate using the monospaced font when context/content is determined to be programming text.
Kadia teaches determining that the text composition comprises a first type text (content) (see fig 9 and at least para 40, 70, 88: identifying a category of the content and selecting a second font), but doesn’t specifically teach determining that the text composition comprises coding text.
(see pages 1-2, teaches detecting code on post, further teaches other means to further allow to detect programming languages)
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to combine the teachings of Stackexchange which provides means to identify code with the Font suggestion system taught by Kadia since it would have enhance the analysis and category classification process of Kadia by including coding text to the available classification.

In regards to claims (5, 12 and 19), Kadia teaches wherein the generating the category identifier further comprises: analyzing the text composition and generating a confidence value based on the analyzing; comparing the confidence value to a threshold; determining that the confidence value exceeds the threshold; and generating the category identifier based on the determining that the confidence value exceeds the threshold (see para 90-102, 104-113: teaches the process for category identifiers based on thresholds).

In regards to claims (6, 13), Kadia teaches, wherein the analyzing the text composition comprises identifying one or more characteristics of the text composition (see para 88-91; text analysis and characteristics).

In regards to claims (21, 24 and 27) Kadia doesn’t specifically teach wherein the coding text is selected from a group consisting of: programming language commands and data logs.
Stackexchange teaches wherein the coding text is selected from a group consisting of: programming language commands and data logs. (see pages 1-2, teaches detecting code on post, further teaches other means to further allow to detect programming languages including means to identify syntax and other characters and operators used for programming)
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to combine the teachings of Stackexchange which provides means to identify different types of code with the Font suggestion system taught by Kadia since it would have enhance the analysis and category classification process of Kadia by including coding text to the available classification.

Claims (4, 11 and 18) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadia et al. (US 20210103632), in view of Johnson (US 20200175093) and further in view of (https://softwareengineering.stackexchange.com/) “Simple method for reliably detecting code in text?” published 06/28/2011 and as available 12/24/2016 (hereinafter Stackexchange), as applied to claims above and further in view of Kistler et al. (US 20190213249)

In regards to claims (4, 11 and 18), Kadia does not specifically teach wherein the obtaining the text composition occurs in response to a command, wherein the command is selected from a group consisting of: electronically cutting the text composition, electronically copying the text composition, and electronically pasting the text composition.
Kistler teaches wherein the obtaining the text composition occurs in response to a command, wherein the command is selected from a group consisting of: electronically cutting the text composition, electronically copying the text composition, and electronically pasting the text composition (see para 2 and 4; teaches copy, cutting and paste where the text is analyzed).
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to combine the teachings of Kistler with the Font suggestion system taught by Kadia since it would have provided means to limit the analyzing of the content to the selected portions that the user designates.

Claims 22-23, 25-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadia et al. (US 20210103632), in view of Johnson (US 20200175093) and further in view of (https://softwareengineering.stackexchange.com/) “Simple method for reliably detecting code in text?” published 06/28/2011 and as available 12/24/2016 (hereinafter Stackexchange), as applied to claims above and further in view of Bierwas et al. (US 20140222662)

In regards to claims (22, 25 and 28), Kadia teaches content analysis and classification (see fig 9 and at least para 38, 40, 70, 88-102, 104-113), but  doesn’t specifically teach wherein the analyzing the text composition further comprises counting a number of columns in the text composition.
Bierwas teaches wherein the analyzing the text composition further comprises counting a number of columns in the text composition (see para 101; teaches content analysis on online documents including structural analysis to identify tables and analyze the content inside of the tables. The structural analysis includes number of columns and rows).
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to combine the teachings of Bierwas with the system taught by Kadia since it would have provided means to enhance the analyzing of the content identifying tables and provide means to analyze the content inside of the tables (see para 101)



In regards to claims (23, 26 and 29), Kadia teaches content analysis and classification (see fig 9 and at least para 38, 40, 70, 88-102, 104-113), but  doesn’t specifically teach wherein the analyzing the text composition further comprises counting a number of rows in the text composition.
 (see para 101; teaches content analysis on online documents including structural analysis to identify tables and analyze the content inside of the tables. The structural analysis includes number of columns and rows).
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to combine the teachings of Bierwas with the system taught by Kadia since it would have provided means to enhance the analyzing of the content identifying tables and provide means to analyze the content inside of the tables (see para 101)

Response to Arguments
Applicant’s arguments have been considered but are moot because of new ground of rejection. See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144